Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Jenney (Reg. No. 73,307) on 07/27/2022.

The application has been amended as follows:

Amend the claims as follows:

Claim 1,
Replace claim 1 with the following so that it reads:
-- An apparatus comprising:
a power supply to connect to a power source, the power supply to receive and to distribute a total power from the power source;
a first device to receive a first portion of the total power from the power supply;
a second device to receive a second portion of the total power from the power supply, wherein a sum of the first portion and the second portion is the total power; and
a controller to control the second device, wherein the controller is to determine the total power demanded by the first device and the second device, the controller to reduce the second portion of the total power if the total power is above an upper threshold value, and the controller to restore the second portion of the total power if the total power is below a lower threshold value,
wherein the lower threshold value is lower than he upper threshold value, and the controller restores the second portion of the total power, if the total power is below the lower threshold value, only after the second portion of the total power is reduced. --

Claim 8,
Replace claim 8 with the following so that it reads:
-- A method comprising:
receiving a total power at a power supply to connect to an external power source, wherein the power supply has an upper power threshold;
providing a first power to a first device, wherein a first average of the first power over a time period is less than the upper power threshold;
providing a second power to a second device, wherein a second average of the second power over the time period is less than the upper power threshold;
calculating an average power sum of the first average and the second average;
transmitting a limit message to the second device if the average power sum is above the upper power threshold, the limit message to place a limit on a power consumption from the second device; and
after the limit message is transmitted, transmitting a restore message to the second device if the average power sum is below a lower power threshold, the restore message to remove e  Reply to Office Action of April 11, 2022 the limit on power consumption at the second device, the lower power threshold lower than the upper power threshold,
wherein the removal of the power limit on power consumption at the second device is done only after the second average of the second power is reduced. --

Claim 13,
Replace claim 13 with the following so that it reads:
-- A non-transitory machine-readable storage medium encoded with instructions executable by a processor, the non-transitory machine-readable storage medium comprising:
instructions to receive a total power at a power supply with an upper power threshold;
instructions to calculate a first average of a first portion of the total power and a second average of a second portion of the total power over a time period;
instructions to calculate an average power sum of the first average and the second average;
instructions to transmit a limit message to a second device if the average power sum is above the upper power threshold, wherein the limit message is a first command to limit a power demand at the second device; and

instructions to, after the limit message is transmitted,  transmit a restore message to the second device if the average power sum is below a lower power threshold, wherein the restore message is a second command to reduce the limit on power demand at the second device, the lower power threshold lower than the upper power threshold,
wherein the removal of reduction the limit on power demand at the second device is done only after the second average of the second portion of the total power is reduced. --

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 8 and 13 (per this examiner’s amendment) now, include the amended subject matter functionality of claim 1 in its entirety, thus, distinguishing over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/Primary Examiner, Art Unit 2186